PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,918,933
Issue Date: February 16, 2021
Application No. 15/052,287
Filed: February 24, 2016
Attorney Docket No. JKOW-95621
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed November 05, 2020.  

The request is DISMISSED.
Applicant files the above request for refund of ($1,000.00), for duplicate payments of a Petition to Revive Fee on March 27, 2020 and September 17, 2020. 
A review of the Office finance records show that an e-petition was submitted March 27, 2020, but was incomplete and did not include a petition fee of $1,000.00, therefore was not processed by the Office.  An e-petition along with the required fee of $1,000.00 was filed and auto-granted on September 17, 2020.  

In view of the above, as there was no duplicate petition fee payments, the request for refund cannot be granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  

	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions